Citation Nr: 1439212	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-03 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected psoriasis.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected psoriasis.

3.  Entitlement to service connection for a cardiac disability, to include as secondary to service-connected psoriasis.

4.  Entitlement to service connection for an endocrine system disability, to include as secondary to service-connected psoriasis.

5.  Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected psoriasis.

6.  Entitlement to an increased rating for psoriasis, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to January 1954.  He died in May 2013.  The Appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In that decision, the RO denied entitlement to service connection for Type II diabetes, ocular cataracts with floaters, pigment dispersion glaucoma, hypertension, coronary artery disease, and an endocrine system dysfunction (to include pituitary gland dysfunction and pineal gland dysfunction).  The RO also denied entitlement to a rating in excess of 10 percent for psoriasis.  

In August 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.  The Board remanded these matters in July 2011 and December 2012 for additional development.

In September 2012, the Appeals Management Center (AMC) granted a 30 percent rating for psoriasis, effective May 12, 2008, but, as the Veteran indicated he was not satisfied with that rating, the issue remained on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In May 2013, the Board issued a decision in this appeal.


FINDING OF FACT

The Veteran died on the same day that the Board issued its May 2013 decision.


CONCLUSION OF LAW

Due to the death of the appellant, the Board had no jurisdiction to adjudicate the merits of his appeal in May 2013.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

Unfortunately, the Veteran died the same day that the Board issued a decision in his appeal.  Pertinent case law dictates that procedural events occurring on the same day are considered to have occurred simultaneously.  Losh v. Brown, 6 Vet. App. 87 (1993).  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The Veteran's appeal became moot on the day of his death.   

Accordingly, the May 2013 Board decision addressing the issues reflected on the title page of this decision is vacated; this appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


ORDER

The Board's May 2013 decision is vacated.

This appeal is dismissed.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


